Per Curiam.
Prior to the institution in June, 1942, of this action, which is for an accounting based upon a claim for brokerage commissions, an order in supplementary proceedings was entered in the Supreme Court on February 17, 1942, pursuant to the terms of which one Leonard Bronner, Jr., was “appointed receiver of all the property, debts, chattels, equitable interest, rights, choses in action, effects, goods and estate, real and personal of the said judgment-debtor, Martin Gross.” The receiver duly qualified. The claim in suit involves the right to commissions which are alleged to have accrued between 1933 and 1936.
Under the circumstances, plaintiff, the judgment-debtor, is precluded from asserting the present claim. As a consequence the order appealed from should be reversed with twenty dollars costs and disbursements, and the complaint dismissed.
Present ■ — ■ Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.
Order unanimously reversed with twenty dollars costs and disbursements, and the motion granted.